Citation Nr: 0807450	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  02-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a cerebral vascular accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  That decision granted service 
connection for a cerebral vascular accident, and assigned a 
10 percent evaluation, effective May 18, 2001.  

In July 2003, a videoconference hearing was held with the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

In August 2004, the Board remanded the case to the RO for 
further development.  Following that development, in May 
2007, the Board granted a 30 percent rating for coronary 
artery disease and denied a rating in excess of 20 percent 
for type II diabetes mellitus.  The claim for an initial 
evaluation in excess of 10 percent for residuals of a 
cerebral vascular accident was remanded to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In January 2003, the RO granted service connection for the 
veteran's residuals of a cerebrovascular accident, assigning 
a 10 percent rating under diagnostic code 8009.  The 
provisions of that rating code were provided in a September 
2002 statement of the case (SOC), and again in an October 
2007 supplemental statement of the case (SSOC).  Besides 100 
percent for 6 months after the hemorrhage, the current 10 
percent evaluation is the only rating available under 
diagnostic code 8009.  The rating code specifies that a brain 
hemorrhage is to be rated on the residuals with a minimum 
rating of the current 10 percent.  For a higher rating, the 
disability would have to be rated under other criteria.  
However, the veteran has never been provided with any other 
rating criteria.  That is, contrary to the requirements of 
the 38 U.S.C.A. § 5103, the veteran has never been told what 
he needs to show to substantiate his claim.  See Vazquez-
Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. Vet. App. 
January 30, 2008).  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation," such 
as a SSOC.  Rather, such notice errors may instead be cured 
by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the agency of original jurisdiction's (AOJ's) 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The veteran should be sent a VCAA notice 
letter to cure the notice defect.  

The veteran's global assessment of functioning (GAF) was 50 
in October 2003 and on neuropsychologic testing in April 
2004.  Behavioral clinic notes show a GAF of 56 in April 2004 
and 62 in June 2004.  There was no opinion as to GAF or other 
opinion as to industrial impairment on the most recent 
examination, a brain examination in August 2004.  This remand 
affords an opportunity for a current examination to develop 
information to rate the disability.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the 
veteran should be provided with the 
rating criteria for diagnostic codes 8045 
and 9304, in accordance with the ruling 
in Vazquez-Flores.  

2.  The veteran should be scheduled for 
a mental examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
the examiner may believe to be 
indicated should be done.  

The examiner should report all mental 
manifestations of the service-connected 
brain hemorrhage residuals.  

Describe the effects on the veteran's 
memory.  

Describe any manifestations that would 
interfere with work, describing how 
they would impact job performance and 
working with others.  

Express an opinion as to the extent of 
occupational and social impairment due 
to the service-connected brain 
hemorrhage residuals, using both a 
complete explanation in words and GAF 
score.  

3.  Thereafter, the AMC should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
SSOC.  An appropriate period of time 
should be allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



